DETAILED ACTION
This Office action is in response to the amendment filed 3 October 2022. Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities.  Appropriate correction is required.
In Claim 19, “the second signal park” should be corrected to ---the second signal part---.
Claim 20 is objected to as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyehara et al. (US 2012/0177026) in view of Shapira et al. (US 2011/0170476).
For Claim 1, Uyehara teaches a multiple-input multiple-output (MIMO) remote antenna unit, comprising:
a splitter configured to receive an input signal including a plurality of downlink signal parts having different respective frequencies and direct each downlink signal part to a different respective branch of the MIMO remote antenna unit (see Figure 5 item 506, paragraphs 62, 70: signal distribution; paragraph 74: more splitters); 
a plurality of downlink converters, each downlink converter configured to shift a frequency of a respective one of the plurality of downlink signal parts for subsequent wireless transport (see paragraphs 68, 71, 75-76: integrated structure of master and slave antenna units, IF to RF conditioning); and 
an engine configured to control the plurality of downlink converters using information transmitted over a wired communication medium carrying the input signal to the remote antenna unit (see paragraphs 69, 72: configuring frequency conversion).
Uyehara as applied above is not explicit as to, but Shapira teaches controlling the plurality of downlink converters at least partially as a function of frequency information (see paragraphs 18, 44, 45: reference signaling, frequency shifting plural bands).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select respective frequencies as shown in Shapira when forwarding signals as in Uyehara. The motivation would be to ensure the processing through the remote antenna system is transparent to the user endpoint device.
For Claim 2, Uyehara further teaches the MIMO remote antenna unit, wherein each downlink converter includes an oscillator that is independently controllable by the engine to operate at multiple frequencies (see paragraphs 73, 75: local oscillators, respective frequencies).  
For Claim 3, Uyehara further teaches the MIMO remote antenna unit, wherein the engine is configured to control each oscillator to facilitate shifting respective frequencies of the downlink signal parts (see paragraphs 73, 75, 97).  
For Claim 8, Uyehara further teaches the MIMO remote antenna unit, further comprising a plurality of duplexers, each duplexer being configured to separate a respective one of the plurality of downlink signal parts and a respective one of a plurality of uplink signal parts (see paragraphs 77-78: RF duplexers).  
For Claim 9, Uyehara further teaches the MIMO remote antenna, further comprising a plurality of uplink converters, each uplink converter configured to shift a frequency of a respective one of the plurality of uplink signal parts for subsequent transmission on the wired communication medium (see paragraphs 77-78: uplink RF conditioning).  
For Claim 10, Uyehara further teaches the MIMO remote antenna unit, wherein each uplink converter includes an oscillator that is independently controllable by the engine to operate at multiple frequencies (see paragraphs 73, 77078, 97: multiple oscillators in UL direction).  
For Claim 11, Uyehara further teaches the MIMO remote antenna unit, wherein the engine is configured to control each oscillator to facilitate shifting frequency of a respective one of the plurality of uplink signal parts (see paragraphs 73, 77-78, 97).  
For Claim 14, Uyehara as applied above is not explicit as to, but Shapira teaches the MIMO remote antenna unit, wherein the engine is configured to sniff a transmission MAP transmitted over the wired communication medium carrying the input signal, the transmission MAP including the frequency information (see paragraphs 51, 55: reference signal).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to acquire instructions as in Shapira when managing frequency conversion as in Uyehara. The motivation would be to ensure the use of appropriate frequencies.
  For Claim 15, Uyehara teaches a method for controlling a remote antenna unit to facilitate multiple-input multiple-output (MIMO) wireless signaling, comprising: 
determining control signals being transmitted over a wired communication medium to facilitate transporting a frequency diverse input signal, the frequency diverse input signal being carried over the wired communication medium as a plurality of downlink signal parts having different respective frequencies (see paragraphs 69, 72: control signals; paragraphs 62, 70, 74: input signal parts);
directing each downlink signal part to a different respective branch of the remote antenna unit (see Figure 5 item 506, paragraphs 62, 70: signal distribution; paragraph 74: more splitters); and 
controlling each of a plurality of downlink converters included as part of the remote antenna unit to shift a frequency of a respective one of the plurality of downlink signal parts for subsequent MIMO wireless transport over a wireless communication medium (see paragraphs 69, 72; also see paragraphs 68, 71, 75-76).  
Uyehara as applied above is not explicit as to, but Shapira teaches determining a transmission MAP being transmitted over a wired communication medium to facilitate transporting a frequency diverse input signal (see paragraphs 55, 51: reference signal; paragraphs 10, 15: frequency, input signal); and 
controlling downlink converters according to parameters specified within the transmission MAP (see paragraphs 18, 44, 45).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select respective frequencies as shown in Shapira when forwarding signals as in Uyehara. The motivation would be to ensure the processing through the remote antenna system is transparent to the user endpoint device.
For Claim 16, Uyehara as modified by Shapira above further teaches the method, further comprising independently controlling a plurality of oscillators of the remote antenna unit to facilitate shifting frequencies of the plurality of downlink signal parts according to the parameters specified in the transmission MAP (see paragraphs 73, 75, 97).  
For Claim 17, Uyehara as modified by Shapira above further teaches the method, further comprising independently controlling a plurality of amplifiers of the remote antenna unit to amplify the plurality of downlink signal parts according to the parameters specified within the transmission MAP (see paragraph 75).  
For Claim 19, Uyehara teaches a multiple-input multiple-output (MIMO) system, comprising: 
a signal processor configured to separate an input signal into at least a first signal part and a second signal part for transport over a wired communication medium, the first signal part being at a first frequency and the second signal part being at a second frequency different than the first frequency (see paragraphs 46-47, 49: signal processing in expansion unit, analog link); and 
a remote antenna unit configured to wirelessly transmit the at least first and second signal parts to a device over a wireless communication medium (see paragraphs 62, 71: antenna cluster; paragraph 59: mobile device endpoints), the remote antenna unit including:
a splitter configured to receive at least the first signal part and the second signal park and to direct each of the first signal part and the second signal park to a different respective branch of the remote antenna unit (see Figure 5 item 506, paragraphs 62, 70: signal distribution; paragraph 74: more splitters), and 
an engine configured to control a first converter and a second converter configured to convert a respective one of the first and second signal parts to a third and fourth frequency prior to transmission over the wireless communication medium according to parameters specified within a signal carried over the wired communication medium (see paragraphs 69, 72: configuring frequency conversion).  
Uyehara as applied above is not explicit as to, but Shapira teaches controlling converters according to parameters specified within a transmission MAP carried over the wired communication medium (see paragraphs 55, 51: reference signal; paragraphs 10, 15: frequency, input signal; see paragraphs 18, 44, 45).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select respective frequencies as shown in Shapira when forwarding signals as in Uyehara. The motivation would be to ensure the processing through the remote antenna system is transparent to the user endpoint device.
For Claim 20, Uyehara further teaches the MIMO system, wherein the first and second converters respectively include a first oscillator and a second oscillator, wherein the engine controls each of the first and second oscillators to respectively operate at a fifth and sixth frequency to facilitate converting the first and second signal parts to the third and fourth frequencies, respectively (see paragraphs 73, 75: local oscillators, respective frequencies).  

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyehara et al. (US 2012/0177026) and Shapira et al. (US 2011/0170476) as applied to claim 1 above, and further in view of Varanasi et al. (US 2008/0212714).
For Claim 4, while Uyehara does teach adjusting gains (see paragraph 75, Figure 6), the references as applied above are not explicit as to, but Varanasi teaches the MIMO remote antenna unit, further comprising a gain mechanism operable to amplify the downlink signal parts after the downlink signal parts are frequency shifted by their respective downlink converters (see paragraphs 88, 90, claim 11: variable gain amplifies for each transmission channel, periodic adjustment).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to amplify the downlink transmissions as in Varanasi when implementing the method of Uyehara. The motivation would be to improve throughput by transmitting at optimal parameters.
For Claim 5, while Uyehara does teach respective adjustment for each signal part as shown above, the references as applied above are not explicit as to, but Varanasi teaches the MIMO remote antenna unit, wherein the gain mechanism includes a respective amplifier for each downlink signal part, each amplifier being independently controllable to provide multiple amounts of amplification (see paragraphs 88, 90, claim 11: variable gain amplifies for each transmission channel, periodic adjustment).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to amplify the downlink transmissions as in Varanasi when implementing the method of Uyehara. The motivation would be to improve throughput by transmitting at optimal parameters.
For Claim 6, the references as applied above are not explicit as to, but Varanasi teaches the MIMO remote antenna unit, wherein the engine is configured to control the amount of amplification provided by each amplifier such that the amplification provided by each amplifier periodically varies depending on instructions received from the engine (see paragraphs 88, 90, claim 11: variable gain amplifies for each transmission channel, periodic adjustment).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to amplify the downlink transmissions as in Varanasi when implementing the method of Uyehara. The motivation would be to improve throughput by transmitting at optimal parameters.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyehara et al. (US 2012/0177026) and Shapira et al. (US 2011/0170476) as applied to claims 1 and 15 above, and further in view of Boldi et al. (US 2011/0275376).
For Claim 7, the references as applied above are not explicit as to, but Boldi teaches the MIMO remote antenna, further comprising a beamforming mechanism operable to facilitate steering respective radio frequency (RF) beams generated according to each downlink signal part (see paragraph 13: beamforming). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the transmissions by the remote units as in Boldi when implementing the units of Uyehara. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput by appropriately directing the transmissions.
 	For Claim 18, the references as applied above are not explicit as to, but Boldi teaches the method, further comprising controlling a beamforming mechanism operable to facilitate steering a respective radio frequency (RF) beam generated according to each downlink signal part (see paragraph 13).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the transmissions by the remote units as in Boldi when implementing the units of Uyehara. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput by appropriately directing the transmissions.
  
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyehara et al. (US 2012/0177026) and Shapira et al. (US 2011/0170476) as applied to claims 1 and 8-11 above, and further in view of Dussmann et al. (US 9894623).
For Claim 12, the references as applied above are not explicit as to, but Dussmann teaches the MIMO remote antenna unit, further comprising a plurality of amplifiers, each amplifier being independently controllable by the engine to provide multiple amounts of amplification for a respective one of the plurality of uplink signal parts (see Figure 8: combiner; column 14 line 55 to column 15 line 46: master has parallel amplifiers for UL signals, independent adjustment of amplifiers).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to control uplink signals as in Dussmann when implementing the unit of Uyehara and Shapira. The motivation would be to improve throughput by minimizing the impact of undesirable signal components.
For Claim 13, Uyehara further teaches the MIMO remote antenna unit, further comprising a combiner configured to combine the plurality of uplink signal parts for transmission on the wired communication medium (see paragraphs 71, 74).  

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyehara et al. (US 2012/0177026) and Shapira et al. (US 2011/0170476) as applied to claim 1 above, and further in view of Tarlazzi et al. (US 2011/0135308) with support from Oh et al. (US 7286507).
For Claim 21, the references as applied above are not explicit as to, but Tarlazzi teaches the MIMO remote antenna unit, further comprising an input port and an output port configured to couple the MIMO remote antenna unit with the wired communication medium (see paragraphs 23, 27, 47, Figure 5A and 5B: daisy-chained remote units are linked with a signal passing through in upstream and downstream directions, transceivers at in/out sides of units, DMOC formatters break out associated signal for local function blocks). In the hardware connections of Tarlazzi, the presence of ports is at least inherent; as can be seen in Oh (column 6 line 55 to column 7 line 3), an RF cable interface is a kind of I/O port.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to join the remote antenna units as in Tarlazzi when implementing the unit of Uyehara. One of ordinary skill would have been able to do so by using a known network configuration for linking known types of antenna units.
For Claim 22, the references as applied above are not explicit as to, but Tarlazzi teaches the MIMO remote antenna unit, further comprising a coupler logically located between the input port and the output port and configured to communicatively interface the MIMO remote antenna unit with the wired communication medium (see paragraphs 23, 27, 47, Figure 5A and 5B: daisy-chained remote units are linked with a signal passing through in upstream and downstream directions, transceivers at in/out sides of units, DMOC formatters break out associated signal for local function blocks). In the hardware connections of Tarlazzi, the presence of ports is at least inherent; as can be seen in Oh (column 6 line 55 to column 7 line 3), an RF cable interface is a kind of I/O port.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to join the remote antenna units as in Tarlazzi when implementing the unit of Uyehara. One of ordinary skill would have been able to do so by using a known network configuration for linking known types of antenna units.

Response to Arguments
The amendment filed 3 October 2022 has been entered.
The double patenting rejections are withdrawn in light of the approved terminal disclaimer.
The rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 8064372) teaches a MIMO system in which RF chain pairs include respective amplifiers and oscillators. Ko (US 2014/0064730) teaches a remote unit including amplifiers and combiners for respective uplink signal paths. Sauer et al. (US 2013/0089332) teaches a system in which multiplexed signals re demuxed at a remote antenna unit, wherein chained remote units include filters for extracting their own signals. Smith (US 2014/0046583) teaches a system in which remote antennas are connected to a host via ports.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/7/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466